Citation Nr: 0607664	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  96-04 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that denied the veteran's claim of entitlement to a 
nonservice-connected (NSC) disability pension.  The Board 
remanded the issue of entitlement to an NSC pension in March 
1998.


FINDINGS OF FACT

1.  The veteran has consistently failed, without good cause, 
to provide medical evidence of treatment for his service and 
nonservice-connected disabilities and which was necessary to 
establish his eligibility for an NSC pension. 

2.  The veteran failed on several occasions, without good 
cause, to report for VA general medical, eye, orthopedic and 
psychiatric examinations which were scheduled to evaluate his 
claimed service and nonservice-connected disabilities, and 
which was necessary to establish his eligibility for an NSC 
pension.

3.  The veteran failed to respond or acknowledge any 
communications from his service representative and in 
November 2000, the service representative returned the 
veteran's file to the RO without substantive argument.

4.  In an August 2003 response from the Social Security 
Administration (SSA), the RO was informed that the veteran's 
October 1993 application for SSA benefits was denied as he 
failed to report for his scheduled examinations.  No SSA 
medical records for the veteran existed.

5.  The RO has diligently attempted to comply with the 
Board's March 1998 remand over the years and continued to 
request information to further develop the veteran's claim on 
appeal, however, most letters are unanswered or returned as 
not deliverable.


CONCLUSION OF LAW

By repeatedly failing to respond to VA requests for 
information and evidence necessary to make a decision on the 
merits of his appeal, and by repeatedly failing to report for 
scheduled VA examinations, the veteran abandoned his claim. 
38 C.F.R. § 3.158 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete. 38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2). Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant. 38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002). Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim. This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 
Finally, VA has a duty to notify the appellant that he should 
submit all pertinent evidence in his possession.

In this case, the initial rating decision was made in June 
1994, long before the VCAA was enacted.  The record does 
show, however, that a VCAA notice was sent to the veteran in 
April 2004.  Further, VA has complied with the VCAA's duty to 
assist by exhaustively attempting to aid the veteran in 
obtaining evidence.  The Board also requested that VA 
examinations be scheduled for the veteran in order to obtain 
a medical opinion addressing the extent of his disabilities.  
The veteran was notified that such examinations were being 
scheduled in March 2003 and again in July 2004, but he failed 
to report for those examinations.

It is clear from the above, and as will be discussed further 
below, that VA has done its utmost to develop the evidence 
with respect to the veteran's claim. Any failure to develop 
the claim rests with the veteran himself. In short, the Board 
has carefully considered the provisions of the VCAA in light 
of the record on appeal, and for the reasons expressed 
herein, finds that the development of the claim on appeal has 
been consistent with the provisions of the law.  In light of 
the fact that the veteran had no contact with VA for a period 
of years, in light of his failure to keep VA informed of his 
whereabouts, and in light of his failure to report for VA 
examinations even when his whereabouts were known, the record 
demonstrates that additional VA development would be futile.

The Board finds that there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in an April 2004 letter 
and supplemental statement of the case (SOC) dated January 
2005 fulfills the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the appellant to 
submit all pertinent evidence in his possession. 

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case." ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



Analysis

For reasons which will be explained in detail below, the 
Board finds that the veteran has abandoned his claim within 
the meaning of 38 C.F.R. § 3.158 and that the claim must, 
therefore, be dismissed.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (2005).

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2005).

The provisions of 38 C.F.R. § 3.1(q) (2005) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."

The "duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The record shows that the veteran had no contact with VA from 
the time he submitted his VA Form 9 in December 1995 until 
approximately June 2002.  In a January 2003 VAMC progress 
note a homeless veteran social worker noted an "in care of" 
address.  Between 1993 and 2002 the appellant either ignored 
or did not receive, due to his own fault, the Board's March 
1998 remand outlining the need for additional evidence and 
examination as well as correspondence from both the RO and 
the Board, as well as from his service representative.  These 
included numerous requests for information and evidence sent 
to him by VA over the years and attempts to schedule the 
veteran for VA examinations.  

After he reported to the VAMC he was scheduled for VA 
examinations in March 2003 but again he failed to report.  He 
was rescheduled for August 2004 but again failed to report.  
He has otherwise made himself unavailable to VA.

It is a claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry. See Hyson v. Derwinski, 5 Vet. App. 262 (1993).  
Further, a claimant failing to report for a scheduled 
examination must show good cause for so doing. See 38 C.F.R. 
§ 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); 
Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992). 

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
his claim on appeal, but he has failed to comply. See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); Wood, 1 
Vet. App. at 193. There is no correspondence or report of 
contact from the veteran of record which would explain the 
lack of response to various requests from the RO and the 
Board or his failure to report for VA examinations. The 
veteran has not advised VA of his correct whereabouts and 
VA's attempts to find him have consistently come up with 
differing addresses.

In Hyson, 5 Vet. App. at 265, the Court held that, "[i]n the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts. If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him." In this case, it is obvious 
that every reasonable effort was made to locate the veteran.  
After correspondence was either unanswered or returned as 
undeliverable from December 1995 to January 2003, the RO 
obtained alternative addresses and made attempts to schedule 
the veteran for examinations at those addresses. None of VA's 
efforts have produced a response from the veteran.

Under Hyson, VA must show that a claimant lacked "adequate 
reason" [see 38 C.F.R. § 3.158(b) (2001)], or "good cause" 
[see 38 C.F.R. § 3.655 (2001)] for failing to report for the 
scheduled examinations.  In this case, there is no evidence 
on file demonstrating that the veteran had either "adequate 
reason" or "good cause" for failing to report to be examined 
when VA requested.

There is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties. Clear evidence to the contrary is 
required to rebut the presumption of regularity.  United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  In this case, no clear evidence to the contrary has 
been presented with which to rebut the presumption of 
regularity. It is, therefore, presumed that timely notice of 
the scheduled VA examinations was sent to the veteran at his 
most recent address of record at the time of notice.

The facts in this case are clear. The veteran failed to 
report for scheduled VA examinations and no good cause has 
been demonstrated for his failure to appear or to be 
examined. He also failed to respond to requests for 
information and evidence concerning his medical treatment. 
The veteran has furnished no other medical evidence which 
would serve as a viable substitute for the scheduled 
examinations. See 38 C.F.R. § 3.326(b). The veteran's claim 
is, therefore, considered to be abandoned. See 38 C.F.R. § 
3.158.

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  In 
this respect, everyone dealing with the Government is charged 
with knowledge of federal statutes and lawfully promulgated 
agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380 (1947).  The Morris Court found that even though the 
veteran may have been ignorant of the abandonment provisions 
of 38 C.F.R. § 3.158(a), he was necessarily charged with 
knowledge of the regulation. Here, in light of VA's continued 
efforts to develop the claim on appeal, the veteran was 
plainly on notice of the necessity of submit to further 
medical inquiry so that adequate evidence could be secured to 
allow VA to render an appropriate decision based on 
sufficient evidence.  By refusing to cooperate the appellant 
has frustrated VA's capacity to fairly adjudicate this claim 
on the merits.  

With the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration. Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed. In essence, 
a "case or controversy" involving a pending adverse 
determination that the veteran has taken exception to does 
not currently exist.  Accordingly, the Board is without 
jurisdiction to review the appeal with respect to this issue 
and the claim must be dismissed.

The Board is, of course, aware of due process concerns which 
may arise in connection with cases, such as this, in which a 
veteran's claim is dismissed based on his failure to adhere 
to VA regulations rather than the Board considering the 
evidentiary merits of the issues on appeal as was previously 
done by the RO. Cf. Swan v. Brown, 9 Vet. App. 450 (1996) and 
cases cited therein. The Board acknowledges that it has 
decided the present appeal on a different legal basis than 
the RO did, and that when the Board addresses a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby. See Bernard v. Brown, 4 Vet. App. 384 
(1993). With respect to this case, the Board concludes that 
the veteran has not been prejudiced by its decision herein 
because the appellant, through Board remand and VA 
correspondence over the course of this appeal, was fully 
apprised of the need for additional VA examination.  The 
veteran failed to comply and he has not kept in contact with 
VA.  As such, the Board finds that all due process concerns 
have been satisfied.

Simply put, since the Board's March 1998 remand, the veteran 
has been entirely uncooperative with VA in its attempts to 
further develop his claim.  Therefore, he has abandoned his 
claim. 

The appeal is dismissed.


ORDER

The claim of entitlement to a permanent and total disability 
rating for nonservice-connected disability pension purposes 
is deemed to be abandoned.  The appeal is dismissed with 
prejudice. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


